DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (JP 62-152789), machine translation included.
With regard to claims 1 and 2, Hasegawa teaches a heat-sensitive transfer material and the method of making thereof of Example 1 that includes a polyester film, which reads on applicants’ substrate, a second thermal sublimation layer coating solution, which reads on applicants’ first colorant layer, and a thermal transfer ink layer coating solution, which reads on applicants’ second colorant layer (Example 1, pg. 5).  The second thermal sublimation coating solution comprises a vinyl ether-anhydro maleic acid resin, which reads on applicants’ binder solution, a blue sublimable dye, and ethanol, which reads on applicants’ first solvent (pg. 6).  The sublimable dye is dissolved in the solvent (pg 2).  The thermal transfer ink layer coating solution comprises a polyester resin, which reads on applicants’ second binder resin, a disperse dye and methyl ethyl ketone solvent, which reads on applicants’ second solvent (pg. 6).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Gerard Higgins/Primary Examiner, Art Unit 1759